Citation Nr: 1431363	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-43 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for hypertensive heart disease. 

2.  Entitlement to a rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1998. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2013, the Board remanded the case for additional development.  That development is now complete and, thus, appellate review may proceed.  


FINDINGS OF FACT

1.  Throughout the relevant appeal period, the Veteran's hypertensive heart disease has not been productive of chronic or definite congestive heart failure; dyspnea, fatigue, angina, dizziness, or syncope at a workload of 3 metabolic equivalents (METs) or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  Throughout the relevant appeal period, the Veteran's hypertension has not been productive of diastolic pressure of predominantly 110 or higher, or systolic pressure of predominantly 200 or higher.  

3.  Throughout the relevant appeal period, the Veteran's hypertensive heart disease and hypertension have not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

4.  The Veteran's hypertensive heart disease and hypertension, whether considered individually or in the aggregate, do not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7007 (2013).  

2.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.104, DC 7101 (2013).  

3.  The criteria for consideration of an extraschedular rating for hypertensive heart disease or hypertension have been not met.  38 C.F.R. § 3.321 (2013).

4.  The criteria for a total disability rating based on individual unemployability have not been met.  38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, VA's notice requirements were satisfied by a letter issued in September 2008, prior to the initial adjudication.  The letter specifically advised the Veteran of the evidence needed to substantiate his appeal, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, the letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the notice provisions set forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  Conversely, that letter did not address the additional criteria governing rating reductions.  However, the omission of such notice is not prejudicial since, as detailed below, the reduction effectuated in this case has been fully restored during the pendency of this appeal.  Therefore, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c).  The Agency of Original Jurisdiction (AOJ) has obtained copies of the Veteran's service records and all pertinent post-service records that he has identified in support of his claims.  There is no other indication that pertinent records are missing in this case.

In addition to undertaking the above records development, the AOJ has assisted the Veteran by affording him VA examinations, the most recent of which took place in January 2014 pursuant to the Board's remand.  While the Veteran has since sought additional outpatient treatment for his heart disorder and hypertension, he has not alleged that his overall service-connected disability picture has changed, nor has the record otherwise suggested this to be the case.  Similarly, there have been no allegations or other evidence of inadequacy in the January 2014 VA heart and hypertension examinations.  See 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure its adequacy).  Therefore, notwithstanding the passage of time, an additional examination is unwarranted with respect to either of the Veteran's increased-rating claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (noting that the mere passage of time does not automatically render an examination inadequate for VA rating purposes).

Similarly, there is no need for other evidentiary development as the Board's December 2013 Remand has already met with substantial compliance by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As previously noted, the AOJ has provided the Veteran with the opportunity to submit additional information in support of his appeal and has arranged for VA examinations that are sufficient to decide his increased-rating claims.  Moreover, while mindful that the Veteran has not had the opportunity to testify before a Veterans Law Judge, the Board observes that, after requesting a postponement of his original hearing, scheduled in September 2013, he declined to report for a subsequent proceeding, scheduled in November 2013.  As the Veteran has not provided any reason for his failure to report, the Board finds that he has effectively waived his due-process right to a hearing in this case.   

Accordingly, absent any evidence to the contrary, the Board is satisfied that the Veteran has had the opportunity to participate meaningfully in the development of his claims and, thus, will proceed with consideration of the appeal.  

II.  Merits of the Appeal

The Veteran seeks an increase in VA disability compensation benefits for his service-connected hypertensive heart disease and hypertension.

By way of history, the Board observes that the Veteran was originally granted service connection and assigned a single 60 percent rating for coronary artery disease with hypertension, effective March 1, 1998 (the day following his discharge from active service).  Several years later, he submitted a claim for an increased rating for that service-connected disability.  See July 10, 2008, Application for VA Compensation Benefits.  Instead of granting the Veteran's claim, however, the AOJ proposed to reduce his disability rating to 30 percent, effective December 1, 2009.  See July 2009 Rating Decision.  That proposal was effectuated in the foregoing October 2009 rating decision, which prompted the instant appeal.  Thereafter, a March 2010 rating decision restored the Veteran's 60 percent rating, effective December 1, 2009, and recharacterized the underlying disability as hypertensive heart disease.  The March 2010 rating decision also granted a separate award of service connection and a 10 percent rating for hypertension, effective March 1, 1998.  This bifurcation of what had previously been a single claim into two distinct issues was prompted by a change in the law governing cardiovascular disorders, which, in pertinent part, directed that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  See 71 Fed. Reg. 52457-60 (Sept. 6, 2006) (adding Note (3) to 38 C.F.R. § 4.104, DC 7101, effective October 6, 2006).

Despite recharacterizing the Veteran's claims, the March 2010 rating decision did not constitute a complete grant of the benefits sought on appeal.  As such, the Board must now decide whether higher evaluations are warranted for one or both of his service-connected cardiovascular disabilities.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In considering the propriety of a particular rating assignment, the Board must take into account all of the effects of the service-connected disability that have not been clinically disassociated from those of a non-service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  At the same time, however, the Board must avoid evaluating the "same disability" or "same manifestation" under different diagnoses, a practice known as pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

As discussed, this appeal arises from an increased-rating claim that was received on July 10, 2008, many years after the Veteran's initial award of service connection.  As such, the rating period on appeal extends from July 10, 2007, one year prior to the date of receipt of his increased-rating claims.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that a service-connected disability must be evaluated in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to July 10, 2007, but only to the extent that it is found to shed additional light on the Veteran's hypertensive heart disease and hypertension in relation to the period on appeal.

In weighing all of the pertinent evidence, both clinical and lay, the Board is required to carefully explain its reasoning and to resolve all reasonable remaining doubt in favor of this pro-se Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, while mindful of these obligations, and also appreciative of the Veteran's many years of honorable military service, the Board finds that the record does not support an allowance of higher ratings for either his hypertensive heart disease or his hypertension.  The Board will discuss its specific findings with respect to each service-connected disability in turn. 

Hypertensive Heart Disease

This service-connected disability has been evaluated as 60 percent disabling pursuant to DC 7007, which contemplates the specific complications of systemic arterial hypertension that affect the heart.  38 C.F.R. § 4.104, DC 7007.  The current version of this diagnostic code has been in effect since October 6, 2006, and therefore encompasses the entire period on appeal.  71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100; 38 C.F.R. § 4.104, DC 7101, Note (3), supra.

Under DC 7007, a 60 percent rating is warranted if there is evidence of at least one episode of acute congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7007.  A total (100 percent) rating is warranted based upon findings of chronic congestive heart failure, or a workload of three METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The particular unit of heart workload referenced above - a MET, or metabolic equivalent - is defined as the energy cost of standing quietly at rest.  More specifically, one MET represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  

When, as in the instant case, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory finding of METs by physical testing cannot be achieved for medical reasons, an estimate by a clinical examiner of the level of activity - expressed in METs and supported by examples, such as slow stair climbing or shoveling snow -  that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Having thus set forth the applicable diagnostic criteria, the Board now turns to the pertinent evidence of record.  Such evidence includes the Veteran's service treatment records (STRs), which provide a historical context in which to assess the current state of his hypertensive heart disease; his private and VA treatment records, generated both before and during the current appeal period; the reports of his VA examinations conducted in November 2008, July 2009, and January 2014; and his own lay assertions.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that, while the Board has an duty to provide reasons and bases for its decision, it need not discuss every modicum of evidence in exhaustive detail but, rather, may confine its analysis to the pertinent facts of record). 

The Veteran's in-service and post-service medical records reflect that his hypertensive heart disease was first detected through an abnormal electrocardiogram, administered prior to his release from service, and has since required regular outpatient treatment.  See December 1997 STR; see also Cumberland Family Physicians Treatment Records, dated December 2002-September 2008; Martinsburg, West Virginia, VA Medical Center (VAMC) Records dated since September 1998.  Conversely, those records do not indicate that this service-connected disability has warranted inpatient treatment, or resulted in congestive heart failure, at any time throughout the current appeal period.  See Cumberland Family Physicians Treatment Records, dated December 2002-September 2008 (indicating that Veteran's last hospitalization for cardiovascular symptoms -- chest pains and accelerated hypertension - was in December 2002).

In addition to supporting a diagnosis of hypertensive heart disease, the above private and VA medical records collectively show that the Veteran has a history of aortic sclerosis (heart murmur), which is currently asymptomatic.  See Cumberland Family Physicians Treatment Records, dated December 2002-September 2008; Martinsburg, West Virginia, VA Medical Center (VAMC) Records dated since September 1998.  Those records also show that he has complained periodically of chest pains, but has not been definitively diagnosed with coronary artery disease.  Id.  In fact, a July 10, 2008, outpatient record from the Martinsburg VAMC reveals that the Veteran screened negative for that particular disorder during a July 2008 stress test in which his heart workload was assessed at 7 METs.    

The results of the above stress test were documented by the VA clinicians who examined the Veteran in both November 2008 and July 2009.  See November 2008 VA Heart Examination Report at 3; July 2009 VA Heart Examination Report at 2.  Notably, at the time of each of those examinations, a nonservice-connected disability - asthma, requiring inhalers -precluded the Veteran from participating in further stress tests from which valid laboratory MET results could be obtained.  Id.  Accordingly, the November 2008 VA examiner - a physician's assistant - determined that the Veteran had an approximate heart workload of 1 MET, but indicated that this estimate was based upon incomplete data.  See November 2008 VA Heart Examination Report at 3.  Thereafter, the July 2009 VA examiner - a licensed physician who had reviewed the November 2008 examination report - rendered a revised estimate of the Veteran's heart workload based upon the medical data of record, as well as his own approximation of his capacity for physical exertion.  See July 2009 VA Heart Examination Report at 2-3 (estimating Veteran's heart workload as greater than 5 but no greater than 7 METs).  In support of that estimate, the July 2009 VA examiner noted, by way of example, that the Veteran could walk up a flight of steps without stopping, assist with household chores, and mow the lawn at a normal speed, but could not run without experiencing shortness of breath and fatigue.  Id. 

In addition to providing the above METs estimates, the November 2008 and July 2009 VA examiners confirmed that the Veteran's hypertensive heart disease was not productive of congestive heart failure.  See November 2008 VA Heart Examination Report at 3; November 2009 VA Heart Examination Report at 3.  The VA examiners also determined that this service-connected disability did not result in any left ventricular dysfunction manifested by an ejection fraction of less than 30 percent.  Id.  Both VA examiners further acknowledged that, in addition to hypertensive heart disease, the Veteran exhibited a heart murmur that was symptomatic of aortic valvular disease.  See November 2008 VA Heart Examination Report at 3; July 2009 VA Heart Examination Report at 3.  Nevertheless, the July 2009 VA examiner determined that this condition was not associated with the Veteran's service-connected heart disorder, which had been mischaracterized as coronary artery disease but should have been diagnosed as hypertensive heart disease with hypertension .  See July 2009 VA Heart Examination Report at 2, 4.  That examiner then noted that the Veteran had been laid off from his civilian occupation as forklift operator in July 2008 and was currently unemployed, but did not specify whether his lack of work was related to his hypertensive heart disease.  Id. at 4.

The record thereafter shows that, in an October 2010 written statement and other documents of record, the Veteran indicated that his service-connected heart disorder had worsened since his July 2009 VA examination.  Accordingly, the Board remanded his claim for a follow-up examination, which was conducted in January 2014.  At that time, the Veteran was again noted to be unable to complete a stress test due to his nonservice-connected asthma.  Consequently, the January 2014 VA examiner estimated the Veteran's overall heart workload at 1-3 METs, as exemplified by his ability to engage in limited physical activities, such as eating, dressing, taking a shower, and walking up to 2 miles per hour for 1-2 blocks.  See January 2014 VA Examination Report at 4.  Notably, however, the January 2014 examiner emphasized that only 10 percent of the Veteran's overall "METs level limitation [was] due solely to [his] heart condition," and that the remainder of his workload impairment was attributable to nonservice-connected asthma.  Id. at 4-5.

In addition to estimating the Veteran's heart workload in METs, the January 2014 VA examiner endorsed the findings of his predecessors regarding the absence of any congestive heart failure or any left ventricular dysfunction manifested by abnormal reduced ejection fraction.  See January 2014 VA Heart Examination Report at 2.  In this regard, the January 2014 examiner noted that the Veteran's left ventricular ejection fracture was 65 percent, which was well within normal limits.  While the January 2014 VA examiner also noted the existence of a heart valve condition, he concurred with his predecessor that this was unrelated to the Veteran's service-connected disability.  Id.  Additionally, with respect to employment, the January 2014 examiner observed that the Veteran had a worker's compensation case that he refused to discuss.  See January 2014 Examination Report at 5.  The examiner then opined that, while the Veteran's hypertensive heart disease might require workplace accommodations, to include less stressful or physically taxing duties, it would not substantially preclude all forms of gainful employment.  Id.

Based upon the above evidence, the Board finds that at no time throughout this appeal has the Veteran's service-connected heart disorder warranted a disability rating in excess of 60 percent.  On the contrary, the METs data obtained from his July 2008 stress test and July 2009 VA examination reveal a level of disability that is more consistent with a lower, 30 percent evaluation.  Although the Board will not disturb the disability rating currently assigned, it finds that additional compensation is certainly not warranted based upon such evidence.  

Conversely, the Board recognizes that the heart workload estimates of 1 and 1-3 METs, respectively rendered by the November 2008 and January 2014 VA examiners, lend support to the Veteran's claim for a higher schedular rating under DC 7007.  38 C.F.R. § 4.104, DC 7007.  As noted previously, however, the November 2008 examiner's estimate was based upon incomplete data and, thus, is insufficient for rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that VA may not rely upon data that are incomplete and would require the agency to perform a fact-finding function that is expressly precluded).  Moreover, the Board considers it significant that this initial METs estimate was provided by a physician's assistant and was subsequently reviewed, along with all other pertinent evidence of record, by a licensed physician who provided a higher estimate of 5-7 METs.  See July 2009 VA Heart Examination Report at 2-3.  The Board considers this higher estimate to be a better approximation of the Veteran's heart workload as it was not only based upon more complete facts but also rendered by a clinician with more advanced knowledge and skill in analyzing such data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

Additionally, the Board observes that the January 2014 VA examiner offset his estimate of 1-3 METs with a finding that only 10 percent of this heart workload limitation could be attributed the Veteran's hypertensive heart disease, while his remaining impairment was due to nonservice-connected causes.  Such a finding is crucial to the outcome of the Veteran's appeal as it effectively indicates that his service-connected heart disorder, standing alone, is productive of significantly less impairment than that which is contemplated by the 100 percent rating criteria.  Furthermore, in the absence of any clinical evidence to the contrary, the Board is precluded from discounting the January 2014 VA examiner's finding in this regard.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (holding that "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment"), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Similarly, the Board is without discretion to ignore the findings of the November 2008, the July 2009, and November 2014 VA examiners, each of whom has determined that the Veteran's service-connected disability is neither productive of congestive heart disease nor manifested by left ventricular dysfunction with an ejection fraction of less than 30 percent.  Such findings are wholly consistent with the remaining record, which fails to show that either of those criteria has been met during any stage of the appeal.  As such, the Board finds that the requirements for a higher rating have not been satisfied under DC 7007.

The Board has considered evaluating the Veteran's heart disorder under alternate diagnostic codes, but finds that none are for application.  As discussed in further detail below, this specific service-connected disability is derived from hypertension, which is already rated under a separate provision of the VA Rating Schedule.  38 C.F.R. § 4.104, DC 7101.  Hence, to assign an additional rating for the symptoms expressly encompassed by that other service-connected disability would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262.

Moreover, there is no evidence of any other cardiovascular symptoms, attributable to hypertensive heart disease, which fall outside the parameters of DC 7007.  In this regard, the Board is mindful that the Veteran's treating clinicians and the November, July 2009, and January 2014 VA examiners have all found evidence of a heart murmur, associated with aortic valvular disease.  Nevertheless, the latter two VA examiners have determined that this condition is unrelated to the Veteran's hypertensive heart disease, and there is no medical evidence of record that indicates otherwise.  Therefore, notwithstanding the dictates of Mittleider, supra, the Board finds that, in this case, the Veteran's symptoms of aortic valvular disease have been clinically dissociated from those of his service connected disability and, thus, may not serve as the basis for additional compensation under another provision of 38 C.F.R. § 4.104.  See Mittleider, 11 Vet. App. at 182.  

Nor may the Veteran prevail in his claim for higher compensation based upon the finding of coronary artery disease contained in his 1998 service treatment records.  On the contrary, as expressly noted by the July 2009 VA examiner, this historical diagnosis has since been ruled out and has not been endorsed by any treating clinician or VA examiner during the ensuing appeal period.  See July 2009 VA Examination at 4 (noting that coronary artery disease was diagnosed in 1998 "without a sound basis.").  In any event, the Board observes that the diagnostic code governing coronary artery disease (DC 7009) subscribes to the same criteria that are used to rate hypertensive heart disease.  As such, it would not behoove the Veteran to have the manifestations of his service-connected disability re-evaluated under that particular diagnostic code.

For the foregoing reasons, the Board concludes that the Veteran has been adequately compensated for his hypertensive heart disease under the provisions of the VA Rating Schedule.  While mindful of the need for extraschedular and TDIU consideration, the Board will defer that analysis, for the sake of judicial economy, until it assesses the Veteran's hypertension under the relevant schedular criteria.

Hypertension

This service-connected disability has been evaluated under DC 7101, which applies a mechanical formula to compensate hypertensive vascular disease: a diagnosis that encompasses both hypertension and isolated systolic hypertension, but is rated separately from hypertensive heart disease pursuant to the regulatory amendment that took effect prior to the instant appeal period.  71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100; 38 C.F.R. § 4.104, DC 7101, Note (3), supra.

Specifically, DC 7101 directs that a 10 percent rating will be assigned for hypertensive vascular disease that is manifested by diastolic pressure of predominantly 100 millimeters of mercury (mm Hg) or higher, or systolic pressure of predominately 160 mm Hg or higher.  Id.  Such an evaluation will also be assigned where there is a documented history of diastolic blood pressure readings of predominately 100 mm Hg or higher, which require continuous medication for control.  Id.   Additionally, DC 7101 provides for the assignment of a 20 percent rating for diastolic pressure of predominantly 110 mm Hg or higher, or systolic pressure of predominantly 200 mm Hg or higher.  That code further provides for a 40 percent rating for diastolic pressure of 120 mm Hg or higher, and a maximum 60 percent rating for diastolic pressure of 130 mm Hg or higher.  Id.

As with the Veteran's hypertensive heart disease, the evidence pertinent to his hypertension consists of VA and private outpatient treatment records, VA examination reports, and lay statements.  

Notably, the Veteran's outpatient treatment records reveal that, while he has required continuous medication to control his hypertension throughout the pendency of this appeal, his contemporaneous blood pressure levels have not exceeded - and, in most instances, have fallen far below - 171/99 mm Hg.  See e.g. January 2014 Martinsburg VAMC Treatment Record (assessing blood pressure at 171/99 mm Hg, after the Veteran admitted he had not taken his hypertension medication); September 2008 Cumberland Valley Family Physicians Treatment Record (assessing medication-controlled blood pressure as 130/82 mm Hg).  

Moreover, the reports of the November 2008, July 2009 and January 2014 VA examinations reflect that, when controlled through medication, the Veteran's diastolic blood pressure levels have ranged from 71 to 85 mm Hg, while his systolic levels have ranged from 118 to143 mm Hg.  See November 2008 VA Examination Report at (assessing blood pressure at 188/78 mm Hg); July 2009 VA Examination Report at 2 (assessing blood pressure at 143/85mm Hg)  January 2014  VA Hypertension Examination Report at 2 (assessing blood pressure at 139/71 mm Hg, five hours after the Veteran took his medication).  Such levels all fall squarely within the criteria for a minimum compensable rating under DC 7101.  38 C.F.R. § 4.101, DC 7101.  

Indeed, the only time during the appeal in which the Veteran's blood pressure has exceeded the threshold diastolic level (110 mm Hg) required for a 20 percent or higher rating is when he has purposely refrained from taking his hypertension medication.  See January 2014 VA Heart Examination Report at 5 (measuring the Veteran's blood pressure as 191/119 mm Hg and 182/121 mm Hg after he acknowledged that he had not taken his hypertension medication prior to reporting for the examination because he was afraid of losing his VA benefits).  Even on that occasion, however, his systolic blood pressure has not approximated the level warranted for such an increased evaluation.  Id.  In any event, the Board considers this to have been a temporary spike in the Veteran's overall blood pressure, as evidenced by the fact that both his diastolic and systolic levels were shown to be commensurate with a 10 percent rating later in the course of the same examination, after his hypertension medication had taken effect.  Id. (noting a steady decline in the Veteran's blood pressure from 163/93 mm Hg to 139/71 mm Hg within five hours after he had been placed back on his prescription medication regimen).  As such, the Board considers this isolated instance of elevated blood pressure insufficient to establish a predominance of diastolic levels of 110 mm Hg or higher, or systolic levels of 200 mm Hg or higher, at any stage of the appeal.  

Tellingly, the Veteran has not submitted any medical evidence to refute the clinical findings outlined above.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."). On the contrary, he has presented a similar disability picture by indicating that, when he monitors his blood pressure at home, "the bottom number [diastolic pressure] is between 80 and 90 and the top number [systolic pressure] is between 130 and 160."  See January 2014 VA Hypertension Examination Report at 1 (transcribing the Veteran's account of his at-home blood pressure checks).  Notwithstanding this admission, the Veteran now contends that his hypertension has progressively worsened.  However, such qualitative lay assertions, standing alone, are insufficient to entitle him to greater compensation under the applicable diagnostic criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that, whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence on complex medical questions).  

Indeed, as noted above, DC 7101 is based upon a mechanical application of blood pressure readings, which can only be derived through quantitative testing.  Here, none of the testing conducted by the private and VA clinicians, the VA examiners, or the Veteran himself has yielded blood pressure readings that exceed the criteria for a minimum compensable rating.  Thus, while mindful of the Veteran's account of fluctuating hypertension symptoms, the Board finds that such manifestations have not increased so as to warrant increased compensation under that diagnostic code at any stage of the appeal.  

Nor have the Veteran's hypertension symptoms warranted a higher rating under any other diagnostic code.  On the contrary, the most recent VA examiner has indicated that the Veteran's hypertension, standing alone, does not preclude employment and is not associated with any other disabling manifestations outside the scope of 7101.  See January 2014 VA Hypertension Examination Report at 2.  

Moreover, the Veteran himself has not identified, and the record has not otherwise revealed, any diagnostic code that could serve as an alternate basis for evaluating his hypertension.  In this regard, the Board considers it significant that the Veteran is already in receipt of a 60 percent rating for a disability derived from hypertension, specifically, the hypertensive vascular disease addressed above.  See 38 C.F.R. § 4.104, DC 7007, supra.  In essence, this separate rating encompasses all of the complications arising from hypertension that are not expressly contemplated by DC 7101.  Id.  Moreover, as discussed at length, the Board has expressly determined that no additional compensation is warranted for the Veteran's hypertensive heart disease under that other diagnostic code.  As such, to award such a benefit in connection with the Veteran's hypertension claim would be tantamount to pyramiding.  See Esteban, 6 Vet. App. at 262.

Accordingly, absent any evidence to the contrary, the Board finds that, just as the Veteran's current schedular evaluation for hypertensive heart disease is proper, there is also no reason to disturb the evaluation that he has been assigned for hypertension under the VA Rating Schedule.

Extraschedular Consideration

The Board's analysis does not end here as it must also address whether to refer either of the Veteran's claims for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013).  Extraschedular consideration is appropriate when a service-connected disability presents an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, which render impractical the application of the regular schedular standards.  Id.   

The threshold requirement, "an exceptional disability picture," is met when the relevant schedular criteria do not reasonably describe the severity and symptomatology of a service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  That is not the situation here.  On the contrary, the diagnostic codes used to rate the Veteran's hypertensive heart disease and hypertension fully contemplate the extent of his underlying symptoms, which, as detailed above, consist of a reduced heart workload (estimated in METS), left ventricular dysfunction, and elevated diastolic and systolic blood pressure readings.  See 38 C.F.R. § 4.101, DCs 7007, 7101.  It follows that the initial factor for extraschedular consideration under step one of Thun has not been met with respect to either of those service-connected disabilities.

Even if the initial Thun requirement had been substantiated, the second required step for extraschedular consideration would not be satisfied.  Indeed, as noted previously, the Veteran has declined to provide any details regarding the worker's compensation claim that he filed against his former civilian employer.  As such, the Board has no basis to conclude that his hypertensive heart disorder or hypertension was a factor in his ensuing unemployment.  See Wood, 1 Vet. App. at 193.  Moreover, there is no other evidence of record indicating that one or both of the service-connected disabilities at issue in this case has markedly interfered with the Veteran's employment.  Nor has either disability been shown to result in frequent or, indeed, any periods of hospitalization during the pendency of the appeal.  Absent such "related factors," the Board has no basis to conclude that either of those service-connected disabilities is so exceptional as to render impractical the application of the regular schedular criteria.  

Accordingly, as neither the first nor the second step of Thun has been met in this case, the Board finds that the Rating Schedule is sufficient to evaluate the Veteran's hypertensive vascular disease and hypertension and that referral for extraschedular consideration is therefore not required.

Individual Unemployability Consideration

Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is also not required in this case.  In this regard, the Board recognizes that all claims for increased ratings for individual service-connected disabilities require consideration of TDIU entitlement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record does not show that the Veteran's hypertensive vascular diseases and hypertension - the only disabilities for which he has been granted service connection -- render him unable to obtain or maintain substantially gainful employment.  On the contrary, as discussed above, the January 2014 VA examiner has expressly determined that the Veteran's hypertensive vascular disease does not preclude sedentary employment and that his hypertension does not result in any significant occupational impairment.  See January 2014 VA Heart Examination Report at 5; January 2014 VA Hypertension Examination Report at 2.  Notably, none of the other clinicians who have treated or examined the Veteran has reached a different conclusion regarding his unemployability due to those service-connected disabilities, whether considered alone or in the aggregate.

The Board recognizes that neither the January 2014 VA examiner nor any of the other private and VA clinicians of record has specifically addressed the combined effects of the Veteran's hypertensive heart disease and hypertension.  However, such an opinion is not required before the Board may decide whether TDIU is warranted.  See Floore v. Shinseki 26 Vet. App. 376, 381 (2013) (holding that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities"); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Indeed, the Board is the ultimate arbitrator of the Veteran's TDIU entitlement based upon the totality of the evidence.  See Geib, 733 F.3d at 1354 (holding that 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a) "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Accordingly, exercising its own evidentiary discretion, the Board concludes that the facts of record fail to support a claim for TDIU and that such unemployment benefits may therefore not be granted.  


ORDER

Entitlement to a rating in excess of 60 percent for hypertensive heart disease is denied. 

Entitlement to a rating in excess of 10 percent for hypertension is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


